             Case 2:20-cv-00535-JAD-BNW Document 12 Filed 07/20/20 Page 1 of 3



 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 TROY LEE MULLNER,                                         Case No.: 2:20-cv-00535-JAD-BNW

 4             Petitioner
                                                                      Scheduling Order
 5 v.

 6 BRIAN WILLIAMS, et al.,

 7             Respondents

 8

 9            On June 11, 2020, I granted Troy Lee Mullner’s request for counsel and appointed the

10 Federal Public Defender to represent petitioner. 1 On July 9, 2020, Ron Y. Sung of the Federal

11 Public Defender’s Office appeared on behalf of petitioner. 2

12            IT IS HEREBY ORDERED that counsel for petitioner must meet with petitioner as

13 soon as reasonably possible to: (a) review the procedures applicable in cases under 28 U.S.C. §

14 2254; (b) discuss and explore with petitioner, as fully as possible, the potential grounds for

15 habeas corpus relief in petitioner’s case; and (c) advise petitioner that all possible grounds for

16 habeas corpus relief must be raised at this time and that the failure to do so will likely result in

17 the omitted grounds being barred from future review under the rules regarding abuse of writ.

18            IT IS FURTHER ORDERED that counsel for petitioner must file an amended petition

19 for writ of habeas corpus within 90 days, which includes all known grounds for relief (both

20 exhausted and unexhausted).

21

22

23   1
         ECF No. 8.
     2
         ECF No. 11.
          Case 2:20-cv-00535-JAD-BNW Document 12 Filed 07/20/20 Page 2 of 3



 1         IT IS FURTHER ORDERED that respondents must file a response to the petition

 2 within 90 days of service of the petition. Petitioner will then have 45 days from service of the

 3 answer, motion to dismiss, or other response to file a reply or opposition. Any other motions

 4 will be governed by the normal briefing schedule under the local rules.

 5         Any response to the petition must comport with Habeas Rule 5. Additionally:

 6     1. Any procedural defenses raised by respondents in this case must be raised together in a

 7         single, consolidated motion to dismiss. In other words, the court does not wish to address

 8         any procedural defenses raised herein either in seriatum fashion in multiple successive

 9         motions to dismiss or embedded in the answer. Procedural defenses omitted from the

10         motion to dismiss will be subject to potential waiver.

11     2. Respondents must not file a response in this case that consolidates their procedural

12         defenses, if any, with their response on the merits, except under 28 U.S.C.

13         § 2254(b)(2) as to any unexhausted claims clearly lacking merit. If respondents do seek

14         dismissal of unexhausted claims under § 2254(b)(2): (a) they must do so within the single

15         motion to dismiss, not in the answer, and (b) they must specifically direct their argument

16         to the standard for dismissal under § 2254(b)(2) set forth in Cassett v. Stewart, 406 F.3d

17         614, 623–24 (9th Cir. 2005). In short, no procedural defenses, including exhaustion,

18         should be included with the merits in an answer. All procedural defenses, including

19         exhaustion, must instead be raised by motion to dismiss.

20     3. In any answer filed on the merits, respondents must specifically cite to and address the

21         applicable state-court written decision and state-court record materials, if any, regarding

22         each claim within the response as to that claim; and

23     4. Respondents must file a set of state court exhibits relevant to the response filed to the



                                                    2
     Case 2:20-cv-00535-JAD-BNW Document 12 Filed 07/20/20 Page 3 of 3



 1   petition. Those exhibits must be filed chronologically and be accompanied by a separate

 2   index of exhibits identifying the exhibits by number. The CM/ECF attachments that are

 3   filed must be identified by the number or numbers of the exhibits in the attachment. The

 4   purpose of this provision is to allow the court and any reviewing court thereafter to

 5   quickly determine from the face of the electronic docket sheet which numbered exhibits

 6   are filed in which attachments. Respondents must send a hard copy of all pleadings and

 7   indices of exhibits ONLY filed for this case to the Clerk of Court, 400 S. Virginia St.,

 8   Reno, NV, 89501, directed to the attention of “Staff Attorney” on the outside of the

 9   mailing address label.

10   Dated: July 20, 2020

11

12                                                    _________________________________
                                                      U.S. District Judge Jennifer A. Dorsey
13

14

15

16

17

18

19

20

21

22

23



                                              3
